     Case 1:11-cr-00114-SHS Document 101 Filed 08/28/20 Page 1 of 2




                                                      August 27, 2020

                                                                           MEMO ENDORSED
VIA ECF/CM
Hon. Sidney H. Stein
U.S. District Court
Southern District of New York
Daniel Patrick Moynihan
 United States Courthouse
500 Pearl St.
New York, NY 10007-1312

       Re:     U.S.A. v. Xing Lin
               11-cr-114(SHS)

Dear Judge Stein:

       I represent Xing Lin in this matter and submit this letter-motion to request a 90-
day adjournment of the September 14, 2020 sentencing. This is the second such request
and the government does not object to the proposed extension of time.

        Mr. Lin’s case was remanded from the Second Circuit for resentencing following
the vacatur of his 18 U.S.C. § 924(j) conviction. Following a failed guilty plea attempt,
subsequent trial and conviction, Mr. Lin’s prior counsel submitted a seven-page
sentencing letter that focused largely on the trial testimony, arguing that the record
created questions of residual doubt concerning Mr. Lin’s responsibility for the underlying
acts. ECF No. 74. A defense sentencing letter-reply again addressed only the trial
evidence. ECF No. 76. No meaningful information about Mr. Lin’s history and
characteristics or analysis of the various sentencing factors set forth under 18 U.S.C. §
3553(a) were presented. Mr. Lin was sentenced to a term of life in prison in September
2014.

        As previously noted, no Court has yet been presented with the necessary
information about Mr. Lin’s history and characteristics which all must be weighed when
fashioning a sentence that is sufficient but not greater than necessary to achieve the goals
of the federal sentencing regime. Shortly after Mr. Lin was moved from prison in West
Virginia to the Metropolitan Detention Center in Brooklyn, all legal and social visiting
was suspended in light of the covid-19 crisis. For the past five months, it has not been
possible to meet in person with Mr. Lin and the effort to collect relevant materials and
information for sentencing has been substantially hindered by the public health crisis.
     Case 1:11-cr-00114-SHS Document 101
                                     100 Filed 08/28/20
                                               08/27/20 Page 2 of 2

August 27, 2020
Page 2


        In order to adequately present the necessary information about Mr. Lin, the
defense needs additional time to gather and present information and materials relevant to
sentencing, including pre-sentencing meetings with Mr. Lin (requiring the assistance of
an interpreter); collateral interviews with his family members and friends; and obtaining
relevant documents from third parties (such as the Bureau of Prisons, hospitals and
others).

         Additionally, given the very serious sentencing exposure that Mr. Lin faces, it is
critical that his sentencing hearing proceed in person, with his family and friends allowed
to attend. Given the various restrictions and limitation on in-person appearances in the
Southern District of New York, it appears uncertain that such a hearing could be
conducted on the currently scheduled sentencing date of September 14, 2020.

        In order to provide sufficient time to prepare the defense sentencing package, and
given the seriousness of the charges which previously resulted in a life sentence, I
respectfully request that this Court adjourn the current sentencing from September 14,
2020 until a date on or after mid-December 2020. As noted above, this is the second
such request and the government does not object to it.

                                             Respectfully submitted,


                                                     /s/ Megan W. Benett


                                              The resentencing is adjourned to January 28, 2021,
                                              at 11:00 a.m. The defense submissions are due by
                                              January 14, the government's submissions are due by
cc: All counsel of record via ECF/CM          January 21.

                                              Dated: New York, New York
                                                    August 28, 2020
